          Case 3:19-cv-00079-MMD-WGC Document 201 Filed 07/26/21 Page 1 of 4




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                        Case No.: 3:19-cv-00079-MMD-WGC
     EMMANUEL CABALLERO,
 4                                                                        Order
            Plaintiff
 5                                                                Re: ECF Nos. 198, 200
     v.
 6
     ROMEO ARANAS, et. al.,
 7
            Defendants
 8

 9

10         Before the court are Plaintiff’s: (1) Rule 12(f) Motion for the Court to Strike ECF 190 as

11 Immaterial (ECF No. 198) and (2) Motion for a More Definite Statement under FRCP 12(c)

12 (ECF No. 200).

13         Both motions relate to Defendants’ pending motion for summary judgment at

14 ECF No. 190.

15 A. ECF No. 198

16         Plaintiff argues that Defendants’ motion for summary judgment is immaterial and meant

17 to block an in forma pauperis, pro se inmate from having a right to challenge the conditions of

18 his confinement. Plaintiff contends that the motion should be stricken because the undersigned

19 recommended that Plaintiff’s own motion for summary judgment be denied because there was a

20 genuine dispute of material fact as to whether Dr. Peterson was deliberately indifferent to his

21 serious dental needs.

22         Federal Rule of Civil Procedure 12(f) permits the court to strike “from a pleading an

23 insufficient defense or any redundant, immaterial, impertinent or scandalous matter.” The motion
         Case 3:19-cv-00079-MMD-WGC Document 201 Filed 07/26/21 Page 2 of 4




 1 for summary judgment is not a pleading, but is a motion; therefore, Rule 12(f) is not applicable

 2 to the motion. See Fed. R. Civ. P. 7 (listing the following as pleadings: complaint, answer to

 3 complaint or counterclaim or crossclaim, a third-party complaint, an answer to a third-party

 4 complaint, and if the court orders one, a reply to an answer).

 5         While courts have inherent powers to control their dockets, including “the power to strike

 6 items from the docket as a sanction for litigation conduct,” Plaintiff has not set forth sufficient

 7 grounds to strike Defendants’ motion for summary judgment. See Ready Transp., Inc. v. AAR

 8 Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010) (citations omitted).

 9         Plaintiff moved for summary judgment. It was Plaintiff’s burden to show there was no

10 genuine dispute as to any material fact and that he is entitled to judgment as a matter of law.

11 Fed. R. Civ. P. 56. The court found that: Plaintiff did not cite the particular evidence on which he

12 relies to support the facts he claims are undisputed as is required by Local Rule 56-1; with

13 respect to his claim that his enamel and gums were damaged and he suffered rapid decay, he did

14 not cite any evidence; Plaintiff did not meet his burden of showing that Vargas was deliberately

15 indifferent to his serious dental needs; Plaintiff did not cite any evidence to support his

16 allegations against Dr. Yup (through Dr. Yup’s estate); and, with respect to Dr. Peterson, the

17 dental records submitted by Defendants raised a genuine dispute of material fact as to whether

18 there was deliberate indifference. For these reasons, the undersigned recommended that

19 Plaintiff’s motion be denied, and Chief District Judge Du adopted this recommendation. (ECF

20 Nos. 182, 187.)

21         Defendants also have a right to file their own motion for summary judgment under Rule

22 56. This is true even though the court found Defendants raised a genuine dispute of material fact

23 as to the claim against Dr. Peterson. Defendants must meet their burden of demonstrating that



                                                     2
         Case 3:19-cv-00079-MMD-WGC Document 201 Filed 07/26/21 Page 3 of 4




 1 there is no genuine dispute of material fact and they are entitled to judgment as a matter of law.

 2 Plaintiff may file a response that argues there is a genuine dispute of material fact by citing to

 3 specific evidence as set forth in Rule 56.

 4         Plaintiff’s motion goes on to argue the merits of his case, but this is appropriately

 5 reserved for his response to Defendants’ pending motion for summary judgment.

 6         For these reasons, Plaintiff’s motion (ECF No. 198) is denied.

 7 B. ECF No. 200

 8         ECF No. 200 is a motion for a more definite statement under Rule 12(c). Plaintiff argues

 9 that Defendants’ motion for summary judgment is so vague and ambiguous that Plaintiff cannot

10 reasonably prepare a response. He argues that: the introduction of the motion is not an

11 introduction but a diatribe; the nature of the case is argumentative; and Plaintiff disputes the

12 statement of material facts and he cannot respond to it within the page limits prescribed by the

13 court; the legal standard is in controversy; and the argument is convoluted, vague and ambiguous

14 and is long.

15         Federal Rule of Civil Procedure 12(c) is the provision providing for a motion for

16 judgment on the pleadings. The provision for a motion for a more definite statement is Rule

17 12(e). The rule provides that a “party may move for a more definite statement of a pleading to

18 which a responsive pleading is allowed but which is so vague or ambiguous that the party cannot

19 reasonably prepare a response.”

20         Again, Defendants’ motion for summary judgment is a motion and not a pleading.

21 Therefore, Rule 12(e) does not apply to Defendants’ motion. Even if it did, the court has

22 reviewed Defendants’ motion and finds it is not vague or ambiguous, and Plaintiff can

23 reasonably prepare a response to the motion.



                                                     3
        Case 3:19-cv-00079-MMD-WGC Document 201 Filed 07/26/21 Page 4 of 4




 1        As such, Plaintiff’s motion for a more definite statement (ECF No. 200) is denied.

 2                                        CONCLUSION

 3         For the reasons set forth above, Plaintiff’s motions (ECF Nos. 198 and 200) are

 4 DENIED.

 5 IT IS SO ORDERED.

 6 Dated: July 26, 2021

 7                                                        _________________________________
                                                          William G. Cobb
 8                                                        United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  4
